t c memo united_states tax_court patricia g seaver petitioner v commissioner of internal revenue respondent docket no 3262-11l filed date patricia g seaver pro_se diane l worland for respondent memorandum opinion ruwe judge this matter is before the court on respondent’s motion for summary_judgment motion pursuant to rule respondent contends that no genuine issue exists as to any material fact and that the determination to sustain the proposed collection action of issuance of a notice_of_levy should be upheld in her petition and in her opposition to respondent’s motion petitioner advances only arguments that are frivolous groundless or otherwise without merit background at the time the petition was filed petitioner resided in indiana petitioner did not file income_tax returns for and on date respondent issued petitioner statutory notices of deficiency which determined deficiencies in her income_tax of dollar_figure and dollar_figure for the taxable years and respectively in addition respondent determined additions to tax pursuant to sec_6651 of dollar_figure and dollar_figure for the taxable years and respectively and additions to tax pursuant to sec_6651 of dollar_figure and dollar_figure for the taxable years and respectively petitioner did not file a 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended petition with this court regarding the notices of deficiency for and as a result those deficiencies and additions to tax were assessed on date on date respondent issued petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing advising her that respondent intended to levy to collect her unpaid income_tax liabilities for taxable years and and that she could receive a hearing with respondent’s appeals_office on date petitioner timely mailed to respondent a form request for a collection_due_process or equivalent_hearing along with numerous attachments on date respondent’s appeals_office sent petitioner a letter that acknowledged receipt of her form the letter also advised petitioner that she was not in compliance with her income_tax filing_requirements she raised many arguments in her hearing request which are frivolous she was not entitled to a face-to-face collection_due_process_hearing unless she withdrew her frivolous arguments within days of respondent’s letter and that irs notice_2008_14 regarding specified frivolous position is available at www irs gov newsroom article the letter also scheduled a telephone collection_due_process cdp hearing conference for date and requested that petitioner prepare and forward to the settlement officer a completed form 433-a collection information statement for wage earners and self-employed individuals and signed income_tax returns for and the letter also advised petitioner that the tax_court is empowered to impose monetary sanctions of up to dollar_figure on a taxpayer who institutes or maintains an action before it primarily for delay or takes a position that is frivolous or groundless on date respondent’s settlement officer received a response from petitioner petitioner disagreed with respondent’s interpretation of her cdp hearing request requested a face-to-face hearing and made demand for the return of approximately dollar_figure which was allegedly collected from her by levy between october and date petitioner did not call respondent’s settlement officer on date for the telephone cdp hearing nor did petitioner call at any other date to conduct a telephone cdp hearing on date the settlement officer sent a letter to petitioner advising her that she did not call at the scheduled time and did not furnish the requested information the settlement officer’s letter also advised petitioner that levy payments were received from her during through and applied to tax_liabilities for tax years other than and which were the subject of the current cdp action the letter further advised petitioner that she could not contest her underlying income_tax liabilities for and because respondent had sent statutory notices of deficiency to her last_known_address giving her a prior opportunity to petition the tax_court the letter also reminded petitioner that sanctions of up to dollar_figure could be imposed against her for instituting or maintaining an action before it for delay or for taking a position that is frivolous or groundless petitioner did not submit to respondent’s settlement officer either a form 433-a or any proposed collection alternatives petitioner also failed to send a letter or any other document to the settlement officer withdrawing her frivolous positions respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or dated date sustaining the proposed levy to aid in the collection of her income_tax liabilities for taxable years and petitioner filed a petition with this court on date discussion summary_judgment is intended to expedite litigation and to avoid unnecessary and expensive trials 61_tc_861 a motion for summary_judgment is granted where the pleadings and other materials show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 116_tc_73 98_tc_518 aff’d 17_f3d_965 7th cir petitioner’s response to respondent’s motion fails to indicate that there is a genuine issue for trial consequently we conclude that there is no issue as to any material fact and that a decision may be rendered as a matter of law petitioner contends that if a person request a hearing in writing under subsection a b and states the grounds for the requested hearing such hearing shall be held by the internal revenue office of appeals and that shall is a work sic of mandatory intent however we have repeatedly held that there is no abuse_of_discretion in the irs’ refusal of a face-to-face hearing where a taxpayer has failed to present nonfrivolous arguments file past-due returns and submit financial statements as prerequisites to a collection alternative see zastrow v commissioner tcmemo_2010_215 rice v commissioner tcmemo_2009_169 summers v commissioner tcmemo_2006_219 respondent’s appeals_office informed petitioner that she was not entitled to a face-to-face cdp hearing unless she withdrew her frivolous arguments which she failed to do the remaining arguments made by petitioner in her petition and in her response to respondent’s motion are entirely frivolous and unfounded a position is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir this court has ruled that arguments such as those petitioner asserts here are frivolous and wholly without merit see williams v commissioner tcmemo_1999_277 for example petitioner contends that the internal_revenue_service is falsely applying b substitute for return program in that this return filed by the irs was filed under the pretense of sec_6020 and that there can be no assessment for there can be no sfr filed without taxpayers consent petitioner continues by stating that petitioner has up to this point clearly and precisely shown that the irs did file a sfr against petitioner file entity it is a return filed by the irs not the petitioner and that the irs has no such authority to file a sfr against anyone petitioner also challenges the validity of all mailed documents due to lack of official signature and makes frivolous constitutional arguments including allegations that irs employees are conspiring to violate the thirteenth amendment which abolished slavery as we have said of similar arguments on previous occasions petitioner’s arguments are frivolous and devoid of any basis in the law we need not refute them with somber reasoning and copious citation of precedent to do so might suggest that they have some colorable merit see 737_f2d_1417 5th cir 136_tc_498 guthrie v commissioner tcmemo_2006_81 petitioner has raised no genuine issues in her pleadings regarding respondent’s determination to sustain the proposed collection action of her and income_tax liabilities or the related additions to tax consequently we sustain respondent’s determination to reflect the foregoing an appropriate order will be issued granting respondent’s motion and decision will be entered for respondent
